  Case 13-35421         Doc 66     Filed 04/03/19 Entered 04/03/19 07:18:33              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-35421
         Timothy Edward Jury
         Jessica Adria Jury
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/06/2013.

         2) The plan was confirmed on 12/10/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/27/2015, 11/08/2016, 01/26/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/06/2018.

         6) Number of months from filing to last payment: 63.

         7) Number of months case was pending: 67.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $39,150.00.

         10) Amount of unsecured claims discharged without payment: $114,268.68.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-35421        Doc 66      Filed 04/03/19 Entered 04/03/19 07:18:33                    Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor            $30,641.96
        Less amount refunded to debtor                           $1.96

NET RECEIPTS:                                                                                 $30,640.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,292.31
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,292.31

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
Alcoa Billing Center           Unsecured          45.00           NA              NA            0.00       0.00
ALTAIR OH XIII LLC             Unsecured      7,450.00       7,544.41        7,544.41        895.36        0.00
CAPITAL ONE BANK USA           Unsecured      2,673.00       2,673.75        2,673.75        317.32        0.00
CAPITAL ONE BANK USA           Unsecured      4,535.00       4,822.01        4,822.01        572.27        0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured         100.00           NA              NA            0.00       0.00
COOK COUNTY TREASURER          Secured              NA            NA              NA            0.00       0.00
DISCOVER BANK                  Unsecured     19,456.00     19,456.90        19,456.90      2,309.13        0.00
Franciscan Alliance            Unsecured          65.00           NA              NA            0.00       0.00
GE Capital Retail BANK         Unsecured      5,203.00            NA              NA            0.00       0.00
ILLIANA ENDODONTICS            Unsecured          42.00        441.99          441.99          52.45       0.00
INGALLS MEMORIAL HOSPITAL      Unsecured         402.00      4,944.43        4,944.43        586.80        0.00
INTERNAL REVENUE SERVICE       Priority             NA       7,611.94        7,611.94      7,611.94        0.00
INTERNAL REVENUE SERVICE       Unsecured            NA         299.12          299.12        299.12        0.00
M3 FINANCIAL SVCS              Unsecured          25.00           NA              NA            0.00       0.00
MB Financial                   Unsecured          25.00           NA              NA            0.00       0.00
Medical Recovery Specialists   Unsecured      1,200.00            NA              NA            0.00       0.00
MIDWEST EMERGENCY ASSOC        Unsecured         560.00         45.39           45.39           5.39       0.00
MOMA FUNDING LLC               Unsecured     12,466.00     12,466.43        12,466.43      1,479.50        0.00
MRSI                           Unsecured      1,328.00            NA              NA            0.00       0.00
MRSI                           Unsecured         957.00           NA              NA            0.00       0.00
MRSI                           Unsecured         345.00           NA              NA            0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured          42.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT           Unsecured            NA       5,136.12        5,136.12        609.55        0.00
PRA RECEIVABLES MGMT           Unsecured     36,229.00     36,229.25        36,229.25      4,299.65        0.00
PRA RECEIVABLES MGMT           Unsecured     12,973.00     12,973.05        12,973.05      1,539.63        0.00
Radiology Imaging Consultants  Unsecured         101.00           NA              NA            0.00       0.00
UNIVERSITY OF CHICAGO          Unsecured         655.00        680.51          680.51          80.76       0.00
US BANK NA                     Unsecured      5,068.00            NA              NA            0.00       0.00
US BANK NA                     Secured      182,215.00    185,828.38       191,098.48           0.00       0.00
US BANK NA                     Secured              NA       5,270.10        4,284.00      4,284.00        0.00
VILLAGE OF HOMEWOOD            Unsecured         680.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-35421              Doc 66     Filed 04/03/19 Entered 04/03/19 07:18:33                    Desc Main
                                          Document Page 3 of 4



Scheduled Creditors:
Creditor                                           Claim           Claim         Claim       Principal       Int.
Name                                     Class   Scheduled        Asserted      Allowed        Paid          Paid
Vision Financial Services            Unsecured      1,300.00              NA           NA            0.00        0.00
Wellgroup Health Partners            Unsecured         112.00             NA           NA            0.00        0.00
WELLS FARGO BANK NA                  Unsecured      3,411.00           160.01     3,411.07        404.82         0.00
WELLS FARGO BANK NA                  Secured              NA         3,251.06     3,251.06           0.00        0.00


Summary of Disbursements to Creditors:
                                                                   Claim            Principal               Interest
                                                                 Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                     $191,098.48                 $0.00                 $0.00
      Mortgage Arrearage                                     $4,284.00             $4,284.00                 $0.00
      Debt Secured by Vehicle                                    $0.00                 $0.00                 $0.00
      All Other Secured                                      $3,251.06                 $0.00                 $0.00
TOTAL SECURED:                                             $198,633.54             $4,284.00                 $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                                   $0.00              $0.00                 $0.00
       Domestic Support Ongoing                                     $0.00              $0.00                 $0.00
       All Other Priority                                       $7,611.94          $7,611.94                 $0.00
TOTAL PRIORITY:                                                 $7,611.94          $7,611.94                 $0.00

GENERAL UNSECURED PAYMENTS:                                $111,124.43           $13,451.75                  $0.00


Disbursements:

         Expenses of Administration                                 $5,292.31
         Disbursements to Creditors                                $25,347.69

TOTAL DISBURSEMENTS :                                                                              $30,640.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-35421         Doc 66      Filed 04/03/19 Entered 04/03/19 07:18:33                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
